9:19-cv-01070-DCN       Date Filed 09/02/20      Entry Number 19         Page 1 of 10




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                BEAUFORT DIVISION

    GINA C. PRITCHETT,                  )
                                        )
                      Plaintiff,        )                 No. 9:19-cv-1070-DCN-BM
                                        )
                vs.                     )                         ORDER
                                        )
    ANDREW SAUL, Commissioner of Social )
    Security,                           )
                                        )
                      Defendant.        )
    ____________________________________)

           This matter is before the court on Magistrate Judge Bristow Marchant’s Report

    and Recommendation (“R&R”), ECF No. 14, that the court affirm Commissioner of

    Social Security Andrew Saul’s (the “Commissioner”) decision denying Gina C.

    Pritchett’s (“Pritchett”) application for disability insurance benefits (“DIB”) under the

    Social Security Act (the “Act”). Pritchett filed objections to the R&R, ECF No. 15. For

    the reasons discussed below, the court adopts the R&R and affirms the decision of the

    Commissioner.

                                       I. BACKGROUND

           A. Procedural History

           Pritchett filed an application for DIB on June 7, 2016, alleging a disability onset

    date of June 1, 2005. Pritchett’s coverage under the Act expired on September 30, 2009

    (“date of last insured”), meaning that Pritchett must establish that she was “disabled”

    within the meaning of the Act on or before that date to be entitled to DIB. The Social

    Security Administration (the “Agency”) denied Pritchett’s application initially and on

    reconsideration. Pritchett requested a hearing before an administrative law judge



                                                 1
9:19-cv-01070-DCN       Date Filed 09/02/20       Entry Number 19        Page 2 of 10




    (“ALJ”), and ALJ Gerald J. Hill presided over a hearing held on September 21, 2017. At

    the hearing, Pritchett amended her disability onset date to January 31, 2007. In a decision

    issued on March 19, 2018, the ALJ determined that Pritchett was not disabled within the

    meaning of the Act through her date of last insured. Pritchett requested Appeals Council

    review of the ALJ’s determination, and on February 12, 2019, the Appeals Council

    denied further review, making the ALJ’s decision the final decision of the Commissioner.

           On April 11, 2019, Pritchett filed an action with this court, seeking review of the

    ALJ’s decision. ECF No. 1. Pursuant to 28 U.S.C. § 636 and Local Civ. Rule

    73.02(B)(2)(a) (D.S.C.), the matter was assigned to Magistrate Judge Marchant, who

    issued an R&R on March 5, 2020, recommending that this court affirm the ALJ’s

    decision. ECF No. 14. Pritchett filed objections to the R&R on March 19, 2020, ECF

    No. 15, and the Commissioner responded to the objections on March 30, 2020, ECF No.

    17. The matter is now ripe for the court’s review.

           B. Medical History

           The parties are familiar with Pritchett’s medical history, the facts of which are

    ably recited by the R&R. Therefore, the court dispenses with a lengthy recitation thereof

    and instead briefly recounts those facts material to its review of Pritchett’s objections to

    the R&R. Pritchett alleges that she suffers from several impairing conditions including

    obesity, problems with her back, spine, and knees, post-traumatic stress disorder

    (“PTSD”), panic disorder, major depressive disorder, fibromyalgia, and migraine

    headaches. Pritchett served in the Air Force from 1991 to 1995. Pritchett reports that in

    1992, in an incident unrelated to her military service, she was assaulted by a group of

    men in a restaurant parking lot. According to Pritchett, this incident is the source of her



                                                  2
9:19-cv-01070-DCN       Date Filed 09/02/20       Entry Number 19        Page 3 of 10




    PTSD. In September of 2008, Pritchett obtained a bachelor’s degree in fine arts,

    graduating with a 3.5 GPA. Pritchett has past relevant work experience as a salesperson.

           C. The ALJ’s Decision

           The Social Security Act defines “disability” as the “inability to engage in any

    substantial gainful activity by reason of any medically determinable physical or mental

    impairment which can be expected to result in death or which has lasted or can be

    expected to last for a continuous period of not less than 12 months.” 42 U.S.C.

    § 423(d)(1)(A); 20 C.F.R. § 404.1505. The Social Security regulations establish a five-

    step sequential evaluation process to determine whether a claimant is disabled. See 20

    C.F.R. §§ 404.1520, 416.920. Under this process, the ALJ must determine whether the

    claimant: (1) is currently engaged in substantial gainful activity; (2) has a severe

    impairment; (3) has an impairment which equals an impairment contained in 20 C.F.R.

    § 404, Subpt. P, App’x 1, which warrants a finding of disability without considering

    vocational factors; (4) if not, whether the claimant has an impairment which prevents him

    or her from performing past relevant work; and (5) if so, whether the claimant is able to

    perform other work considering both his or her remaining physical and mental capacities

    (defined by his or her residual functional capacity) and his or her vocational capabilities

    (age, education, and past work experience) to adjust to a new job. See 20 C.F.R.

    § 404.1520; Hall v. Harris, 658 F.2d 260, 264-65 (4th Cir. 1981). The applicant bears the

    burden of proof during the first four steps of the inquiry, while the burden shifts to the

    Commissioner for the final step. Pass v. Chater, 65 F.3d 1200, 1203 (4th Cir. 1995)

    (citing Hunter v. Sullivan, 993 F.2d 31, 35 (4th Cir. 1992)). “If an applicant’s claim fails




                                                  3
9:19-cv-01070-DCN       Date Filed 09/02/20      Entry Number 19        Page 4 of 10




    at any step of the [sequential evaluation] process, the ALJ need not advance to the

    subsequent steps.” Id. (citing Hunter, 993 F.2d at 35).

           To determine whether Pritchett was disabled at any point between her alleged

    onset date of January 31, 2007 and her date of last insured, September 30, 2009, the ALJ

    employed the statutorily required five-step evaluation process. At step one, the ALJ

    found that Pritchett did not engage in substantial gainful employment during the period

    between her alleged onset date and date of last insured. Tr. 23. At step two, the ALJ

    determined that Pritchett suffered from the severe impairments of “obesity; loss of

    normal lordotic curvature of the spine with reversal; degenerative changes of the knees;

    posttraumatic stress disorder [ ]; panic disorder; [and] major depressive disorder.” Id.

    Relevant to the objections, the ALJ did not list fibromyalgia or migraine headaches as

    severe impairments from which Pritchett suffered. In his discussion of severe

    impairments, the ALJ noted that while Pritchett’s medical record included a mention of

    “probable” fibromyalgia, that note was authored by “a non-acceptable medical source”

    and did not “present the requisite criterion for establishing fibromyalgia” as a severe

    impairment. Tr. 24.

           At step three, the ALJ found that Pritchett’s impairments or combination thereof

    did not meet or medically equal one of the impairments listed in the Agency’s Listing of

    Impairments. Id. Before reaching the fourth step, the ALJ determined that Pritchett

    retained the residual functional capacity (“RFC”) to “perform light work as defined in 20

    CFR [§] 404.1567(b) and was able to tolerate superficial contact with the public that did

    not involve customer service.” Tr. 25. At the fourth step, the ALJ found that Pritchett,

    through her date of last insured, “was unable to perform any past relevant work.” Tr. 29.



                                                 4
9:19-cv-01070-DCN        Date Filed 09/02/20       Entry Number 19         Page 5 of 10




    However, at step five, the ALJ determined that, based on Pritchett’s RFC, “there were

    jobs that existed in significant numbers in the national economy that [she] could have

    performed[.]” Tr. 30. Therefore, the ALJ concluded that Pritchett was not disabled

    under the meaning of the Act during the period at issue. Tr. 31.

                                          II. STANDARD

           This court is charged with conducting a de novo review of any portion of the

    Magistrate Judge’s R&R to which specific, written objections are made. 28 U.S.C.

    § 636(b)(1). A party’s failure to object is accepted as agreement with the conclusions of

    the Magistrate Judge. See Thomas v. Arn, 474 U.S. 140, 149-50 (1985). The

    recommendation of the Magistrate Judge carries no presumptive weight, and the

    responsibility to make a final determination rests with this court. Mathews v. Weber, 423

    U.S. 261, 270-71 (1976). However, de novo review is unnecessary when a party makes

    general and conclusory objections without directing a court’s attention to a specific error

    in the Magistrate Judge’s proposed findings. Orpiano v. Johnson, 687 F.2d 44, 47 (4th

    Cir. 1982). In the absence of a specific objection, the court reviews the R&R only for

    clear error. Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir.

    2005) (citation omitted).

           Judicial review of the Commissioner’s final decision regarding disability benefits

    “is limited to determining whether the findings of the [Commissioner] are supported by

    substantial evidence and whether the correct law was applied.” Hays v. Sullivan, 907

    F.2d 1453, 1456 (4th Cir. 1990). Substantial evidence is “more than a mere scintilla of

    evidence but may be somewhat less than a preponderance. If there is evidence to justify

    a refusal to direct a verdict were the case before a jury, then there is ‘substantial



                                                   5
9:19-cv-01070-DCN        Date Filed 09/02/20       Entry Number 19         Page 6 of 10




    evidence.’” Id. (quoting Laws v. Celebrezze, 368 F.2d 640, 642 (4th Cir. 1966)). “[I]t is

    not within the province of a reviewing court to determine the weight of the evidence, nor

    is it the court’s function to substitute its judgment for that of the [Commissioner] if his

    decision is supported by substantial evidence.” Id. Where conflicting evidence “allows

    reasonable minds to differ as to whether a claimant is disabled, the responsibility for that

    decision falls on the [ALJ],” not on the reviewing court. Craig v. Chater, 76 F.3d 585,

    589 (4th Cir. 1996) (internal citation omitted). Although the court will not reweigh the

    evidence considered, the Commissioner’s findings of fact are not binding where they are

    based on an improper legal standard. Coffman v. Bowen, 829 F.2d 514, 519 (4th Cir.

    1987). While the district court’s role is limited, “it does not follow . . . that the findings

    of the administrative agency are to be mechanically accepted. The statutorily granted

    review contemplates more than an uncritical rubber stamping of the administrative

    action.” Flack v. Cohen, 413 F.2d 278, 279 (4th Cir. 1969).

                                         III. DISCUSSION

            As her objections to the R&R, Pritchett has filed a two-page document that lists

    generalized grievances with the findings of the ALJ and the Magistrate Judge. From that

    document, the court discerns only two specific objections. First, Pritchett argues that

    Magistrate Judge erred in “doubt[ing] that [Pritchett] suffers from fibromyalgia.” ECF

    No. 15 at 1. Second, Pritchett states that “the ALJ and the Magistrate [Judge] are

    reluctant to believe” that Pritchett suffers from migraine headaches. Id. at 2. While her

    objections do not point to any specific error of the R&R, the court takes these objections

    to mean that the Magistrate Judge erred in finding that the ALJ’s step-two determination

    was supported by the substantial evidence. Specifically, Pritchett complains of the ALJ’s



                                                   6
9:19-cv-01070-DCN       Date Filed 09/02/20     Entry Number 19       Page 7 of 10




    step-two finding that she did not suffer from the “severe impairments” of fibromyalgia

    and migraine headaches. The court agrees with the Magistrate Judge that the ALJ’s step-

    two findings are supported by the substantial evidence.

           With respect to the ALJ’s step-two determination that Pritchett did not suffer from

    fibromyalgia, the Magistrate Judge found that:

           Contrary to Plaintiff’s argument that the ALJ did not consider her
           fibromyalgia, the ALJ specifically acknowledged Plaintiff’s allegation that
           fibromyalgia limited her ability to work, discussed the applicable medical
           records, found that the record did not present the requisite criterion for
           establishing fibromyalgia pursuant to SSR 12-2p (including that clinical
           examinations did not show the requisite number of tender points), and noted
           that no acceptable medical source diagnosed fibromyalgia after ruling out
           other conditions that could have caused symptoms. In doing so, the ALJ
           also specifically noted that the 2004 diagnosis was only for “probable”
           fibromyalgia, and was in any event made by a non-acceptable source.

    ECF No. 14 at 9 (internal citation omitted). Social Security Ruling 12-2p provides

    “guidance on how we develop evidence to establish that a person has a medically

    determinable impairment of fibromyalgia, and how we evaluate fibromyalgia in disability

    claims . . . .” SSR 12-2p. The ALJ complied with that guidance in his decision, finding

    that because Pritchett’s “probable” diagnosis was not made by “a medically acceptable

    source” and was not supported by clinical examination evidence, the “diagnosis” did not

    satisfy SSR 12-2p. Tr. 24. Therefore, “in the absence of the necessary evidence,” the

    ALJ found that fibromyalgia “was not a medically determinable impairment during the

    period at issue.” Id.

           Although Pritchett does not specifically argue that the ALJ’s determination is not

    supported by substantial evidence, she points to medical records from 2008 as evidence

    that she does in fact suffer from fibromyalgia. Indeed, some notes from medical

    appointments in 2008 list fibromyalgia as an “active problem” of Pritchett’s. Tr. 1154,

                                                7
9:19-cv-01070-DCN       Date Filed 09/02/20      Entry Number 19         Page 8 of 10




    1157, 1159. Unfortunately, those medical records suffer from the same flaws as

    Pritchett’s other evidence of fibromyalgia. Like the 2004 record explicitly mentioned by

    the ALJ, the 2008 records were prepared by a registered nurse, not a “medically

    acceptable source” under SSR 12-2p, they are unsupported by physical examinations, and

    they appear to be based upon Pritchett’s own complaints. Therefore, these records fail to

    evidence any error on the part of the ALJ or the Magistrate Judge.1

           With respect to the ALJ’s failure to list migraine headaches as a “severe

    impairment”, the R&R found:

           [T]he ALJ specifically considered Plaintiff’s complaints of migraine
           headaches, noting Plaintiff’s testimony concerning her migraine headaches
           and her general treatment of taking Excedrin and lying down in a dark room.
           The ALJ also considered Dr. Liu’s consultative examination and Plaintiff’s
           examinations at the VAMC during the relevant time period that showed,
           notwithstanding Plaintiff’s reports of incapacitating migraines, largely
           unremarkable neurological signs. Therefore, Plaintiff’s assertion that the
           ALJ failed to consider these complaints is clearly contradicted by the case
           record and decision.

    ECF No. 14 at 9–10 (internal citations omitted). Pritchett fails to specifically explain

    how the R&R erred and instead merely contends that “the ALJ fail[ed] to give credence

    to [Pritchett’s] allegations of migraines” and that both “the ALJ and the Magistrate

    [Judge] are reluctant to believe” that Pritchett suffers from migraines. Pritchett

    misunderstands the nature of the court’s role in her case.




           1
             Pritchett has also presented additional medical records from 2009 that list
    fibromyalgia as one of Pritchett’s “active medical problems.” ECF No. 15-2 at 19.
    These medical records are not in the record before the court; instead, Pritchett has
    attached them to her objections. The court need not determine whether it can consider
    this evidence because the form was filled out by Pritchett herself, meaning that it suffers
    from the same flaws as the evidence discussed above.
                                                 8
9:19-cv-01070-DCN        Date Filed 09/02/20       Entry Number 19        Page 9 of 10




           The court’s review of an ALJ’s determination is limited to two inquires: whether

    the ALJ applied the correct law and whether the ALJ’s determination is supported by the

    substantial evidence. See Hays, 907 F.2d at 1456. Pritchett’s arguments apply to neither.

    Instead, Pritchett asks the court to reweigh the evidence and conclude that the ALJ should

    have “given credence” to her claims that she suffers from fibromyalgia and migraine

    headaches. Pritchett points to no error of law committed by the ALJ or the Magistrate

    Judge and fails to argue that the ALJ’s determination was not supported by the substantial

    evidence. Instead, she asks the court to “reweigh the evidence” and consider anew

    whether she suffers from the severe impairments of fibromyalgia and migraine

    headaches. Such a request is beyond the scope of the court’s authority. Johnson v.

    Barnhart, 434 F.3d 650, 653 (4th Cir. 2005) (“In reviewing for substantial evidence, we

    do not undertake to reweigh conflicting evidence, make credibility determinations, or

    substitute our judgment for that of the [ALJ].”). The court finds that the ALJ, like the

    Magistrate Judge, applied the correct law and that the ALJ’s step-two determination is

    supported by the substantial evidence.2




           2
              Pritchett includes an additional general objection that fails to identify a specific
    reviewable error: “The AlJ relies heavily up [Pritchett]’s completion of a B.A. degree in
    fin arts. [Pritchett], however, was unable to go on and complete her Master’s in order to
    teach art in a school.” ECF No. 15 at 2. The ALJ relied on Pritchett’s B.A. in fine arts
    as evidence that Pritchett could perform “light work”, not as evidence that she could
    perform work as a teacher. Tr. 26. The court fails to see any error.
                                                   9
9:19-cv-01070-DCN      Date Filed 09/02/20   Entry Number 19    Page 10 of 10




                                     IV. CONCLUSION

            For the foregoing reasons the court ADOPTS the R&R and AFFIRMS the final

     decision of the Commissioner.

            AND IT IS SO ORDERED.




                                       DAVID C. NORTON
                                       UNITED STATES DISTRICT JUDGE

     September 2, 2020
     Charleston, South Carolina




                                             10
